Citation Nr: 0113811	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-01 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for a bilateral foot disorder.

2. Whether new and material evidence has been submitted to 
reopen a claim for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran had active service from June 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

An unappealed April 1975 rating decision denied service 
connection for a bilateral foot disability and a psychiatric 
disorder.  The April 1999 rating decision on appeal 
implicitly reopened and then denied both claims on the 
merits.  The Board finds that, although the RO adjudicated 
the issues on a de novo basis, the claims are actually more 
appropriately framed as set forth in the ISSUE portion of 
this decision.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the way the RO characterized the 
issues, the initial question before the Board is whether new 
and material evidence has been presented on each issue. 


FINDINGS OF FACT

1.  The veteran did not appeal an April 1975 rating decision 
that denied service connection for a psychiatric disorder and 
a bilateral foot disability.

2.  The evidence received since the April 1975 rating 
decision is so significant that it must be considered to 
fairly decide the merits of the veteran's claims. 
CONCLUSIONS OF LAW

1.  An unappealed April 1975 rating decision that denied 
service connection for a psychiatric disorder and a bilateral 
foot disability is final.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.1103 (2000).

2.  The evidence received since the April 1975 rating 
decision is new and material, and the veteran's claims for 
service connection for bilateral foot and psychiatric 
disorders are reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  With respect to a chronic 
disability subject to presumptive service connection, such as 
a psychosis, evidence that the chronic disorder was 
manifested to a compensable degree within the prescribed 
period, one year, is sufficient to establish service 
connection.  See 38 C.F.R. §§ 3.307, 3.309; Traut v. Brown, 6 
Vet. App. 498, 502 (1994).  A claim may also be granted based 
upon the application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

On the medical history portion of his April 1971 pre-
induction examination report, the veteran reported numerous 
ailments, including painful joints, such as the feet, and 
depression.  Notwithstanding these complaints, the service 
department examiner stated that there was no documentation of 
the complaints, and no disqualifying defects or communicable 
disorders were recorded.  The veteran's feet were 
characterized as normal, as was his psychiatric condition.  A 
July 1971 service examination report noted no change from the 
May 1971 physical examination.  

The veteran was on active duty from June 1971 to May 1973.  
Service medical records show that he was evaluated on 
numerous occasions for bilateral foot symptoms.  For example, 
he was evaluated in October 1972 for swollen, sweaty feet; a 
history of swollen feet prior to active service was noted at 
that time.  An April 1973 entry also noted the veteran's 
complaints of swollen feet, and the clinician noted slight 
swelling and very little arch at that time.  The veteran was 
given arch supports.  The clinical evaluation of the 
veteran's feet at the time of his  separation examination in 
February 1973 was normal.

No psychiatric complaints are documented in service medical 
records.  The veteran was provided a separation examination 
in February 1973.  No comment as to the presence or absence 
of psychiatric complaints was noted at that time.  

The RO received an initial claim for compensation for what 
was described as arthritis of the feet and a psychiatric 
disorder in October 1974.  The veteran was provided a VA 
examination in January 1975.  The veteran was able to stand 
on his toes and heels, and there were no calluses of the 
feet.  X-rays of the feet showed no abnormality on the right, 
and only a slight degree of hallux valgus deformity on the 
left, with a small cystic lesion in the head of the first 
metatarsal.  There were no other abnormalities of the left 
foot.  While the examiner acknowledged a history of joint 
involvement, there was no objective evidence of arthritis of 
the feet or any other musculoskeletal disorder.  That same 
examiner stated that the veteran's behavior was normal, and 
that he had no industrial impairment from a psychiatric 
disorder.

The veteran was also given a social and industrial survey for 
compensation purposes in January 1975.  He denied psychiatric 
treatment.  He stated that he had no history of nervousness, 
except when he started dating girls, until his service.  The 
veteran explained that the illicit drug culture of the 
military placed a strain on him, and that more recently, he 
would have shakiness when given a new task at work, and 
worried after a quarrel with his wife.  However, he minimized 
these experiences.  The social worker who conducted this 
portion of the examination did not diagnose the veteran with 
a psychiatric disability.

After reviewing service medical records and the VA 
examination report, the RO denied service connection for what 
was characterized as a joint condition and for a psychiatric 
disorder in an April 1975 rating decision.  The RO cited the 
absence of any current disabilities as being dispositive in 
the decision.  The veteran was informed of that decision and 
appellate rights later that month.  The veteran did not 
appeal that decision, which became final.  See 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 3.104(a) (2000).

A final decision cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  Reviewing a final decision based 
on new and material evidence is a two step process.  See 
Elkins v. West, 12 Vet. App. 209, 214-9 (1999).  First, the 
Board must determine whether the evidence submitted since the 
prior decision is new and material, which will be discussed 
below.  If "the Board finds that no such evidence has been 
offered, that is where the analysis must end."  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  Then, if new and 
material evidence has been presented, the claim is reopened 
and must be considered based upon all the evidence of record.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Medical evidence obtained since the unappealed April 1975 
rating decision includes VA treatment records reflecting the 
veteran's ongoing podiatry problems.  A March 1992 record 
shows problems with plantar swelling, and a May 1992 record 
shows the veteran's complaints of calluses between his toes, 
which were debrided.

Medical evidence pertaining to a psychiatric disorder 
obtained since the unappealed April 1975 rating decision 
include portions of a discharge summary from Petersburg 
General Hospital that reflect that the veteran was admitted 
in December 1977 as a result of an acute depression reaction.  
That record noted that the veteran had sought office 
treatment for the previous few years because of acute panic 
and anxiety.  The discharge summary commented that the 
veteran was severely depressed, and was having marital 
difficulties.  He was admitted for a little over one month.  
He was again admitted to that facility in February 1978 as a 
result of chest pain, which was determined to be the result 
of emotional problems.  He was diagnosed with a chronic 
anxiety state and a labile personality.  Other private 
treatment records show treatment for anxiety and depression 
in 1997.

The veteran has received VA psychiatric counseling in 2000 
and 2001, which have generally focussed on family problems.  
An August 2000 treatment record did contain two Axis I 
diagnoses, a dysthymic disorder and a major depressive 
disorder.

The veteran was provided a hearing before the undersigned 
Member of the Board in March 2001.  The veteran stated that 
he did not have flat feet prior to service, although he did 
have various aches and pains.  He continued that his feet 
began to swell with the running of basic training.  The 
veteran also said that following service his feet were so 
painful he found it difficult to work.  As to his psychiatric 
complaints, the veteran stated that military service was 
quite stressful, as he was yelled at.  He testified that he 
told his battalion commander that he was nervous, and he was 
transferred to a different position.  Finally, he testified 
that he received some private psychiatric counseling shortly 
after his separation from active service.

In light of the above evidence, the Board finds that new and 
material evidence has been received with respect to both 
issues, and both claims have been reopened.  In this regard, 
the central rationale underlying the initial April 1975 
denial of service connection for both disabilities was the 
absence of any current disability.  The medical evidence 
obtained during the appeal reflects the presence of current 
foot and psychiatric disabilities, which the Board finds is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the claims for service connection for bilateral 
foot and psychiatric disorders are reopened.

As the claims have been reopened, the heightened duty to 
assist mandated by the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (VCAA), is applicable.  
The VA must advise the veteran and his representative of 
information required to prosecute a claim.  VCAA has expanded 
the VA obligation to obtain relevant records, advise the 
veteran of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.

In this case, the Board finds that there is a further duty to 
assist the veteran with the development of his now reopened 
claim for service connection for a bilateral foot disorder.  
While there is an almost two decade gap between in-service 
and post-service treatment, given the medical evidence of 
foot problems during service and of a current bilateral foot 
disability, the Board finds that a VA foot examination that 
includes an opinion on the contended causal relationship is 
warranted.  VCAA, supra.  

With respect to the veteran's claimed psychiatric disability, 
the Board finds that the veteran indicated at his recent 
Board hearing that he had received psychiatric treatment 
within a couple of years of service.  While there are no 
psychiatric complaints contained in service medical records, 
the record does reflect that the veteran received some sort 
of counseling soon after service and was hospitalized with 
psychiatric problems in December 1977.  History obtained at 
that time included some stress in the military. 

The Board finds that there is a further duty to assist the 
veteran with the development of his now reopened claim for 
service connection for a psychiatric disorder.  Specifically, 
there is indication that there may be relevant psychiatric 
records available that show evaluation for psychiatric 
symptoms proximate to service.  It is also the Board's 
judgment that a VA psychiatric examination that includes an 
opinion on the contended causal relationship is warranted.  
VCAA, supra.  



ORDER

New and material evidence having been submitted, the 
veteran's claims for service connection for a bilateral foot 
disorder and a psychiatric disorder are reopened; to this 
extent only, the appeal is granted.


REMAND

As noted above, the veteran had bilateral foot symptoms while 
on active duty and there is medical evidence of current 
bilateral foot problems.  Under these circumstances, the 
Board finds that a VA examination is warranted to determine 
if there is a causal relationship between a current foot 
disability and in-service symptomatology.  VCAA, supra.

As to the veteran's claim for service connection for a 
psychiatric disorder, he recently testified that he received 
psychiatric treatment within a few years of service.  The 
VA's statutory duty to assist him includes the obligation to 
obtain pertinent treatment records, the existence of which 
has been called to its attention. VCAA, supra; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. 
App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  It is also the Board's judgment that the veteran 
should be afforded a psychiatric examination, as requested on 
appeal, which includes a complete review of all of the 
relevant medical evidence and an opinion addressing the 
question of whether it is as or more likely than not that 
there is a causal relationship between any psychiatric 
disorder currently present and any incident of service.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

In light of the above, this issue is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have evaluated 
or treated him for foot symptoms or a 
psychiatric disorder since service.  All 
records identified that are not already 
on file should be obtained and associated 
with the claims file, if possible.  If 
any identified records cannot be 
obtained, the reasons therefor should be 
properly documented in the claims file.

2.  The RO must review the claims file 
and ensure that all development action 
deemed necessary by the Veterans Claims 
Assistance Act, Pub. L. No. 106-475 
(2000) is completed with respect to the 
veteran's claims for service connection 
for a bilateral foot and a psychiatric 
disorder.

3.  The RO is requested to afford the 
veteran a VA podiatry examination for the 
purpose of determining the nature and 
etiology of any foot disability that may 
be present.  Any tests deemed necessary 
should be accomplished.  The claims file 
must be made available to the examiner 
for review.  The examiner's attention is 
particularly directed to the veteran's 
service medical records, which reflect 
numerous foot complaints.  The examiner 
must opine whether it is at least as 
likely as not that any currently 
diagnosed foot disorder began during or 
is causally linked to any incident of 
service.  If it is determined that the 
veteran has a congenital foot disorder, 
the podiatrist must opine whether it is 
at least as likely as not that such was 
aggravated (worsening of underlying 
disorder) during service.  See 38 C.F.R. 
§ 4.57.  The complete rationale for each 
opinion expressed should be set forth.

4.  The RO is requested to afford the 
veteran a VA psychiatric examination for 
the purpose of determining the nature and 
etiology of any psychiatric disability 
that may be present.  Any tests deemed 
necessary should be accomplished.  The 
claims file must be made available to the 
examiner for review.  The examiner must 
opine whether it is at least as likely as 
not that any psychiatric disorder that 
may be present began during or is 
causally linked to any incident of 
service.  The complete rationale for each 
opinion expressed should be set forth.  

5.  When the development requested has 
been completed, the case should again be 
readjudicated on the merits by the RO on 
the basis of the additional evidence.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
information; the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required until he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).





